DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The new title submitted 10/28/2021 is acknowledged and accepted. 
Response to Amendment/Claim Status
Claims 1-25 are currently pending. Claims 1, 2, 19 and 22 have been amended. New claims 23-25 have been added. No claims were canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al (US 2018/0114825 A1-IDS prior art of record, hereafter Hong) in view of Lee et al (US 2018/0145125 A1-prior art of record, hereafter Lee).
Re claim 1, Hong discloses in FIGS. 4, 9 and 15 (with references to FIGS. 1, 2 and 3) a display device comprising:
a base layer (110; ¶ [0076]) including a display area (300; ¶ [0053]) and a non-display area (400; ¶ [0053]);
a plurality of islands (IS; ¶ [0077]) and a plurality of bridges (BR; ¶ [0077]) in the display area (300), the plurality of islands (IS) and the plurality of bridges (BR) being disposed on the base layer (110), with the plurality of bridges (BR) connecting (¶ [0078]) the plurality of islands (IS) to each other;
an inorganic insulating layer (120 in FIG. 15; ¶ [0186]) disposed on the base layer (110), the inorganic insulating layer (160) comprises an opening (OA; ¶ [0186]) 
a plurality of pixels (PXL; ¶ [0086]) disposed on the plurality of islands (IS);
first wirings (BL; ¶ [0092]) disposed on (FIGS. 4 and 15) the plurality of bridges (BR), the first wirings (BL) being disposed between (FIGS. 3 and 4) two adjacent islands (IS) and electrically connecting (¶ [0092]) adjacent pixels (PXL);and
a first organic insulating layer (195; ¶ [0189]) disposed in the opening (OA).

Hong fails to disclose second wirings disposed in the opening; the first organic insulating layer disposed between the first wirings and the second wirings; and a plurality of first contact holes formed in the first organic insulating layer and located in the bridge region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes.

However,
Lee discloses in FIGS. 10 and 13 (with references to FIG. 5) a display device comprising:
first wirings (215; ¶ [0136]) disposed on a bridge (BA; ¶ [0135]);
an inorganic insulating layer (IL; ¶ [0117]) disposed on a base layer (105; ¶ [0120]), the inorganic insulating layer (IL) comprises an opening (OP; ¶ [0117]) exposing the base layer (105);
second wirings (upper/lower 213c in FIG. 13; ¶ [0136]) disposed in the opening (OP); and

a plurality of first contact holes (CNT; ¶ [0126] and [0136]) formed in the first organic insulating layer (PL1) and located in a bridge region (BA; ¶ [0135]), wherein the first wirings (215) and the second wirings (213c) are connected (electrically; ¶ [0136]) to each other through the plurality of first contact holes (CNT).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hong to include the second wirings disposed in the opening, as disclosed by Lee, such that the first organic insulating layer is disposed between the first wirings and the second wirings, 
a plurality of first contact holes formed in the first organic insulating layer and located in the bridge region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes, where a probability that a crack, etc. occur due to tensile stress applied to second wiring layers while the display device is bent may be reduced more than in the case where the connection conductive layer is one monolithic layer (Lee; ¶ [0139]).  

Re claim 2, Hong and Lee disclose the display device of claim 1, wherein the inorganic insulating layer (160 of Hong) is disposed mainly on the plurality of islands (IS) of the base layer (110), and the first organic insulating layer (PL1 of Lee) is disposed mainly on the plurality of bridges (BR within OA of Hong/OP of Lee) of the base layer (110) as part of the multi-layered wirings discussed for claim 1.

Re claim 4, Hong discloses the display device of claim 3, wherein at least one inorganic insulating layer (160 in FIG. 15; ¶ [0186]) is disposed between the first wirings (BL) and the pixel bridge wirings (1211), and the first wirings (BL) and the pixel bridge wirings (1211) are connected (¶ [0235]) through a plurality of second contact holes (750 in FIG. 15; ¶ [0234]) formed in the at least one inorganic insulating layer.
Re claim 5, Hong and Lee disclose the display device of claim 3, wherein the second wirings (213c of Lee) are made of a same material (metals; Hong: ¶ [0133] and Lee: ¶ [0102] and [0126]) as the pixel bridge wirings (1211 of Hong) as part of the multi-layered wirings discussed for claim 1.
Re claim 6, Hong and Lee disclose the display device of claim 3, wherein the second wirings (213c of Lee) comprise any one of niobium-aluminum (Nb/Al), tantalum-aluminum (Ta/Al), titanium-titanium nitride-aluminum (Ti/TiN/Al), and titanium-aluminum-titanium (Ti/Ai/Ti; Lee: [0102] and [0126]) as part of the multi-layered wirings discussed for claim 1.

Re claim 7, Hong and Lee disclose the display device of claim 1, wherein resistivity of the first wirings (BL of Hong) is substantially the same as resistivity (when BL is formed as Ti/Al/Ti; ¶ [0144]) of the second wirings (213c of Lee) as part of the multi-layered wirings discussed for claim 1.



Re claim 9, Hong and Lee disclose the display device of claim 1, wherein the first wirings (BL of Hong) and the second wirings (213c of Lee) overlap in the opening (OA of Hong/OP of Lee) in a thickness direction (up-down) as part of the multi-layered wirings discussed for claim 1.

Re claim 10, Hong discloses the display device of claim 1, wherein the islands (IS) have a quadrilateral shape (¶ [0085]), and at least one bridge (BR1) of the plurality of bridges (BR) is connected to one side (IS1; ¶ [0085]) of at least one island of the plurality of islands (IS).

Re claim 11, Hong discloses the display device of claim 1, wherein a second organic insulating layer (190; ¶ [0160]) is disposed on the first organic insulating layer (120) and the first wirings (BL).
Re claim 12, Hong discloses the display device of claim 11, wherein a thin-film encapsulation layer (380; ¶ [0182]) is disposed on the second organic insulating layer (190).


Re claim 14, Hong and Lee discloses the display device of claim 13, wherein the second wirings (upper portion of 213c of Lee) and the third wirings (lower portions of 213c) overlap (stack) in a thickness direction (up-down) as part of the multi-layered wirings discussed for claim 1.
Re claim 15, Hong and Lee discloses the display device of claim 14, wherein a sum of a height (vertical extension) of the second wirings (Ti/Al upper portion of Ti/Al/Ti 213c) in the thickness direction (up-down) and a height (vertical extension) of the third wirings (Ti lower portion of Ti/Al/Ti 213c) in the thickness direction (up-down) is substantially equal (when BL of Hong is formed as Ti/Al/Ti; ¶ [0144]) to a height (vertical extension) of the first wirings (BL) in the thickness direction (up-down) as part of the multi-layered wirings discussed for claim 1.

Re claim 18, Hong discloses the display device of claim 1, wherein the inorganic insulating layer comprises a buffer layer (120; ¶ [0186]), a gate insulating layer (140; ¶ [0186]), and at least one interlayer insulating film (160; ¶ [0186]) stacked sequentially.
Re claim 19, Hong discloses the display device of claim 18, wherein each of the pixels of the plurality of pixels (PXL) comprises a transistor (T1; ¶ [0121]), and each 
Re claim 20, Hong discloses the display device of claim 19, wherein the first wirings (BL) are made of a same material (metal; ¶ [0144]) as a material (metal; ¶ [0144]) contained in the source electrode (176a) and the drain electrode (177a).
Re claim 21, Hong and Lee discloses the display device of claim 19, wherein the second wirings (213c of Lee) are made of a same material (metals Mo, Al, Cu, and Ti; Hong: ¶ [0133] and Lee: ¶ [0102] and [0126]) as the gate electrode (125a) as part of the multi-layered wirings discussed for claim 1.

Re claim 22, Hong discloses the display device of claim 1, wherein each of the plurality of pixels (PXL) include a switching transistor (T1; ¶ [0101]), a driving transistor (T2; ¶ [0101]), a storage capacitor (Cst; ¶ [0101]), and an organic light emitting diode (OLED; ¶ [0101]), each organic light emitting diode (OLED) includes an organic material (172; ¶ [0172]) that emits light of any one or more of primary colors of red, green, and blue (¶ [0172]), and the display device displays an image using a spatial sum of the primary colors (¶ [0111]).

Re claim 23, Hong and Lee discloses the display device of claim 1, wherein at least one second wiring (upper or lower 213c) of the second wirings (upper/lower 213c) 

Re claim 24, Hong discloses the display device of claim 1, wherein the first organic insulating layer (195) is thinner than (vertically below) the first inorganic layer (120/140/180 in FIG. 15).

Re claim 25, Hong discloses the display device of claim 1, wherein the first organic insulating layer (195) does not extend directly over (when 195 does not cover edges of 120/140/160; ¶ [0188]) an adjacent island (IS).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Lee as applied to claim 1 above, and further in view of YAMANAKA et al (US 2019/0326383 A1-prior art of record, hereafter Yamanaka).
Re claims 16 and 17, Hong and Lee disclose the display device of claim 1.
But, fail to disclose wherein the base layer (110/105) comprises a groove, which is formed lower than an upper (top) surface of the base layer, in a part of the bridge region (BR1); and wherein the second wirings (213c) and the first organic insulating layer (195/PL1) are disposed in the groove.
However,
Yamanaka discloses in FIG. 11 a display device comprising: a base layer, wherein the base layer (11b; ¶ [0063]) comprises a groove (11g; ¶ [0063]), which is formed lower than an upper (top) surface of the base layer (11b), in a part of a 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hong and Lee to include the base layer comprising a groove is formed lower than an upper (top) surface of the base layer, in a part of the bridge region (BR1), as disclosed by Yamanaka, such that the second wirings (213c) and the first organic insulating layer (195/PL1) are disposed in the groove to prevent breakage of the second wiring (Yamanaka; ¶ [0063]).

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive for the following reason(s):
For claim 1, the applicant argues that the combination of Hong and Lee fails to disclose a plurality of first contact holes formed in the first organic insulating layer and located in the bridge region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes since the contact holes of Lee are formed in a bending area (BA).
	However, the examiner, respectfully, disagrees since both Hong and Lee both disclose flexible display devices. Therefore, the disclosure(s) of Lee with respect to the plurality of first contact holes formed in the first organic insulating layer and located in a bending region, wherein the first wirings and the second wirings are connected to each other through the plurality of first contact holes would have the benefit of reducing cracks in the wirings due to stress from flexing, stretching and/or bending of the display.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, the examiner submits that the combination of Hong and Lee does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01. The test for obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)
Thus, the combination of Hong and Lee is deemed proper to reject claim 1 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892